Filed 5/30/13 P. v. Ibarra CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----



THE PEOPLE,                                                                                  C071044

                   Plaintiff and Respondent,                                  (Super. Ct. Nos. 09SCR05908,
                                                                                      11NCR08719)
         v.

ROBERTO CARLOS IBARRA,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On June 8, 2011, Orland police received a report that defendant was driving a
car that may have been stolen. Police stopped defendant in that car and defendant said,
“The car is not mine.” He stated he knew the car was stolen and had been abandoned
behind a certain building in Red Bluff. He took it “because he needed a car.” Defendant
was charged in Glenn County case No. 11NCR08719 with taking or driving a vehicle


                                                             1
without consent and receiving stolen property. (Veh. Code, § 10851, subd. (a), Pen.
Code, § 496, subd. (a).)
       At the time defendant drove the stolen car, he was on probation in Glenn County
case No. 09SCR05908 for possession of a controlled substance and possession of
marijuana for sale. (Health & Saf. Code, §§ 11378, 11359, respectively.) A petition
for revocation of probation was filed alleging defendant had violated his probation by
committing the June 8, 2011 offenses.
       On January 6, 2012, defendant pleaded no contest to taking or driving a vehicle
without consent in Glenn County case No. 11NCR08719 and admitted violating
probation in Glenn County case No. 09SCR05908. At the March 9, 2012 sentencing
hearing, the trial court denied reinstatement of probation in Glenn County case
No. 09SCR05908 and sentenced defendant to three years for possession of a controlled
substance and a consecutive eight months for possession of marijuana for sale. The trial
court imposed a consecutive eight months for taking or driving a vehicle without consent
in Glenn County case No. 11NCR08719, for a total of four years four months, to be
served locally pursuant to Penal Code section 1170, subdivision (h), with mandatory
supervision after two years. Defendant was awarded 247 actual days and 246 conduct
days, for a total of 493 days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.



                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                              MURRAY                 , J.



We concur:



             BLEASE                , Acting P. J.



             MAURO                 , J.




                                             3